[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
After hearing, respondent's motion to quash is denied on the first ground, lack of standing. The allegations of the amended petition are that petitioner was denied restoration of statutory good time because of the application of the respondent's new administrative directive, not because he was charged with escape. The respondent is limited to the facts alleged in the petition.
The second ground of the motion is not adequately briefed by either party. Neither side has briefed the issue of whether cases decided prior to the Collins case continue to be viable. Because of petitioner's remaining due process claims, a ruling on this issue would not be dispositive of the petition. This issue therefore is deferred until the time of trial when additional briefing on this issue should be filed.
CHRISTINE S. VERTEFEUILLE, JUDGE